Argued September 25, 1945.
This appeal is from a final decree in a proceeding under the Declaratory Judgment Act of 1923, as amended, which prays for a declaration of rights determining the proportion in which taxing authorities, county, city, school district and institution district, are entitled to the rents from real estate purchased by County Commissioners at County Treasurer's Sales and not redeemed by the former owners during the period of time allowed by law.
The taxing authorities have been unable to agree upon a satisfactory basis for distribution thereof because different "methods" of distribution have been pressed by some of the parties and opposed by others until an actual controversy exists. At the time of the hearing there were about 204 properties from which rents had been so received, and there was then more than $50,000 in the rent fund. The question is who gets the rentals collected from such properties while the county owns them, and upon what basis is division of the rentals to be made.
The learned court below, by its President Judge, Honorable W. WALTER BRAHAM, answered these questions in a satisfactory way in an able and thorough opinion. We cannot add anything helpful to what has been done. We therefore affirm on its opinion the final decree of the learned court below.
Decree affirmed. *Page 269